Citation Nr: 1515455	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to a compensable rating for left shoulder strain prior to July 17, 2014, and to a rating in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 until his retirement in September 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2014, the Board remanded these matters for additional development of the record.  In December 2014, the RO assigned a 20 percent rating for left shoulder strain, effective July 17, 2014.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the matter of the ratings for a left shoulder disability remains before the Board; the issue is characterized to reflect that staged ratings are assigned.

The April 2014 Board decision dismissed appeals seeking service connection for right ring finger and low back disabilities, and for hearing loss, denied service connection for a left ankle disability, and denied an increased rating for right second toe hammertoe.  The Board also referred to the Agency of Original Jurisdiction (AOJ) claims of service connection for a left heel disability and for a temporary total rating.  The AOJ adjudicated such claims in February 2015; as the record does not show that a notice of disagreement was filed with the February 2015 determinations, this decision is limited to the issues set forth above.  

The matter of the ratings for left shoulder strain is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  A right shoulder disability was initially manifested years after, and is not shown to be related to, the Veteran's service.

2.  Plantar fasciitis was initially manifested years after, and is not shown to be related to, the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Service connection for plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the December 2013 hearing, the undersigned identified the issues.  Testimony by, and elicited from, the Veteran focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate these claims, and what remains needed to substantiate them.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show he complained of right arm numbness in December 1987.  There was decreased sensation at the anterior aspect of the right shoulder.  The assessment was shoulder pain secondary to exercise.  He complained of right shoulder pain for three weeks in November 2004.  He denied trauma, weakness or functional limitations.  The assessment was shoulder pain.  He complained of right foot pain in August and October 2006.  X-rays of the right foot in August 2006 were normal.  The October 2006 assessment was foot pain (soft tissue).  In January 2007, he was seen in the podiatry clinic for right foot pain.  It was noted he had previously received corticosteroid injections which had completely resolved the pain.  On examination, there was tenderness to palpation with range of motion at the fifth metatarsophalangeal joint.  The assessment was tendonitis.  In September 2007, he complained of right shoulder pain.  No trauma was reported.  An examination showed pain on motion.  There was no swelling, erythema, warmth or deformity.  There was tenderness on palpation.  The assessment was shoulder joint disorder.  A February 2008 report of medical history shows he denied shoulder pain, but reported foot trouble.  The comments section shows he had right foot injections at the base of the second toe.  It was indicated he had right shoulder pain.  On February 2008 retirement physical examination pain was elicited with supraspinatus testing in the right shoulder.  There was full range of motion and no pain on motion.  The assessments did include plantar fasciitis.  In a report of medical history in May 2008 the Veteran reported a history of foot trouble and painful shoulders.  Explanation provided noted "shoulder/rotator cuff problem" and "right foot problem/deformed toe."  

On November 2008 VA examination of the feet, the Veteran stated he was seen during service for contracture of the right second toe.  He denied any left foot pain.  He only reported symptoms involving the toe.  A diagnosis of plantar fasciitis was not made.

On November 2008 VA examination of his shoulders, the Veteran stated he might have injured his right shoulder lifting weights in service.  X-rays of the right shoulder were negative.  The diagnosis was normal right shoulder.  

Private medical records show the Veteran was seen in March 2013.  There was pain of the left plantar medial calcaneal tubercle in the region of the plantar fascia.  The assessments were plantar plate disruption likely and plantar fasciitis.  In September 2013, he reported the gradual onset of right shoulder pain.  No injury was reported.  Some positive findings concerning the right shoulder were reported.  Magnetic resonance imaging of the right shoulder in December 2013 revealed acromioclavicular joint degenerative changes.  In January 2014, a podiatrist noted he had seen the Veteran for left heel pain three times, initially in February 2013.  A diagnosis of plantar fasciitis was made at that time.  He stated the condition was chronic.  

On July 2014 VA examination of the shoulders, the examiner noted he reviewed the medical records.  The Veteran reported that he might have injured his right shoulder engaging in physical training and lifting weights on active duty.  He denied any specific trauma.  He stated he had a right rotator cuff tear diagnosed, but had postponed surgery.  The diagnoses were degenerative joint disease, labral tear and tendinosis of the right shoulder.  The examiner concluded the Veteran's right shoulder disability was less likely as not caused by, or a result of, an event in service.  He stated that a review of the veteran's service treatment records found complaints of right shoulder pain.  He noted that the November 2008 VA examination showed a normal right shoulder.  He added there was no current objective medical evidence that confirmed that the Veteran had been treated for a right shoulder condition until 2013, "6" years after service.  He noted that the history of injury following service was unknown.  

On July 2014 VA examination of the feet, the examiner stated he reviewed the Veteran's medical records.  The Veteran reported he had plantar fasciitis diagnosed.  The diagnosis was plantar fasciitis of the left foot.  The examiner opined that the Veteran's left foot plantar fasciitis is less likely as not caused by or a result of an event in service.  He explained that the Veteran's STRs are silent for a diagnosis of or treatment for left foot plantar fasciitis.  He acknowledged that a February 2008 note mentioned plantar fasciitis, but did not specify a foot, and no physical examination findings were documented to explain the diagnosis.  The Veteran's separation examination in May 2008 did not mention plantar fasciitis, and there is no objective medical evidence that he was treated for plantar fasciitis of the left foot postservice until 2013.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran was treated for right shoulder complaints on several occasions during service.  He had shoulder pain related to exercise in December 1987 and pain on motion in September 2007.  Although he had pain on February 2008 examination, the November 2008 VA examination, which included X-rays, found the right shoulder to be normal.  This examination was conducted approximately two months following his discharge from service.  The next indication of any problem involving the right shoulder was when the Veteran was seen at a private facility in 2013 and described having a gradual onset of right shoulder pain.  He did not mention long-standing problems involving the right shoulder.  The only time he referred to an injury to the right shoulder was during the December 2013 hearing before the undersigned when he said he was injured during physical training.  This is inconsistent with the notations in the STRs and the VA examinations.  

As noted above, following the July 2014 VA examination, the examiner opined that it was less likely than not that the Veteran's current right shoulder disability is related to service.  Given the lack of evidence of continuity of symptoms, the Board concludes the opinion to be of greater probative value (with respect to a nexus between any current right shoulder disability and the Veteran's service) than the Veteran's allegations regarding the onset of his right shoulder disability.

Regarding the  claim of service connection for bilateral plantar fasciitis, the Board notes that service connection has been established for right second toe hammertoe and that service connection for a left heel disability has been denied.  

The STRs are silent for complaints or findings of plantar fasciitis.  Although it was noted in May 2008 that he had a right foot problem, it is clear this referred to a deformed toe.  There was no suggestion this involved plantar fasciitis then or on the VA examination in November 2008.  Following service the Veteran was apparently first treated for plantar fasciitis in February 2013, more than four years after service.  The July 2014 VA examiner concluded that since there was no medical evidence of plantar fasciitis until 2013, it was less likely than not that it was related to service.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the diagnosis of a right shoulder disability or plantar fasciitis and the matter of a nexus between such disorders and service are medical questions beyond the scope of lay observation/common knowledge; they require medical knowledge/training.   See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting factual data, medical opinion or literature.  He is a layperson, and his own opinion is not probative evidence in these matters.  

In summary, there is no objective evidence of a right shoulder disability or plantar fasciitis in service or for a number of years thereafter.  There is no competent evidence that relates a disability of the right shoulder or plantar fasciitis to service/disease or injury therein.  Consequently, service connection for a right shoulder disability or plantar fasciitis is not warranted. The preponderance of the evidence is against these claims.  Therefore, the appeal in these matters must be denied.


ORDER

The appeals seeking service connection for a right shoulder disability and for plantar fasciitis are denied.


REMAND

In December 2014, the RO increased the rating for the Veteran's left shoulder strain to 20 percent, effective July 17, 2014, the date of a VA examination.  The increase was not for the entire period under consideration.  The December 2014 rating decision indicated that the increase constituted a complete grant of the benefit sought, and the matter was not addressed in the most recent supplemental statement of the case (SSOC).  This is a due process violation as the record does not show that the Veteran indicated he is satisfied with the ratings now assigned.  Corrective action is necessary

The case is REMANDED for the following:

The AOJ should then review the record, arrange for any further development indicated, and issue an appropriate SSOC addressing the matter of the ratings for the Veteran's left shoulder disability.  The Veteran and his representative should be afforded opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


